DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 3 and 12 recite the limitation “an object” in lines 2 and 4.  It is unclear if this is the same or a different object.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2, 11 and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2008/0121866 of record to Yuan et al. (hereinafter “Yuan”).
Regarding claim 2, Yuan illustrates in at least figure 3 with associated text:
A method comprising: 
applying a first voltage [0050] to a first terminal 308 of an avalanche photo-transistor device, wherein the first terminal is in electrical contact with a detection region 306 of the avalanche photo-transistor device; 
generating, within the detection region, one or more charge carriers from incident light on a surface of the detection region [0003], [0007]; 
applying a second voltage [0050] to a second terminal 303, 304 of the avalanche photo-transistor device, wherein the second terminal is in electrical contact with an interim doping region 305 of the avalanche photo-transistor device; 
providing, through the interim doping region, the one or more charge carriers from the detection region to a multiplication region; 
applying a third voltage [0050] to a third terminal 308 in electrical contact with a multiplication region of the avalanche photo-transistor device; 
generating, within the multiplication region, one or more additional charge carriers from the one or more charge carriers [0003]; and 
providing, using the avalanche photo-transistor device, a detection measurement based in part on the one or more additional charge carriers, 
wherein the interim doping region is located in between the detection region and the multiplication region.

    PNG
    media_image1.png
    592
    717
    media_image1.png
    Greyscale




Regarding claim 11, Yuan illustrates in at least figure 3 with associated text:
A method for operating an avalanche photo-transistor device having a detection region 306, a multiplication region 302, and an interim doping region 305 located in between the detection region and the multiplication region, the method comprising:
applying a first voltage [0050] to a first terminal 310 of the avalanche photo-transistor device, wherein the first terminal is in electrical contact with the detection region that receives an incident light and generates one or more charge carriers from the incident light;
applying a second voltage [0050] to a second terminal 303, 304 of the avalanche photo-transistor device, wherein the second terminal is in electrical contact with the interim doping region, such that the one or more charge carriers are provided from the detection region to the multiplication region;
applying a third voltage [0050] to a third terminal 308 to bias the multiplication region of the avalanche photo-transistor device, such that one or more additional charge carriers are generated from the one or more charge carriers within the multiplication region; and
providing, by the avalanche photo-transistor device, the one or more additional charge carriers for a detection measurement.

Regarding claim 20, Yuan illustrates in at least figure 3 with associated text:
A system comprising:
circuitry configured, during operation, to:
apply a first voltage [0050] to a first terminal 308 of an avalanche photo-transistor device, wherein the first terminal is in electrical contact with a detection region that receives an incident light and generates one or more charge carriers from the incident light;
apply a second voltage [0050] to a second terminal 303, 304 of the avalanche photo-transistor device, wherein the second terminal is in electrical contact with an interim doping region 305, such that the
one or more charge carriers are provided from the detection region to a multiplication region of the avalanche photo-transistor device;
apply a third voltage [0050] to a third terminal 310 to bias the multiplication region of the avalanche photo-transistor device, such that one or more additional charge carriers are generated from the one or more charge carriers within the multiplication region; and
provide, by the avalanche photo-transistor device, the one or more additional charge carriers for a detection measurement.
Regarding claim 21, Yuan discloses in [0050] the circuitry is configured so that, during operation, (a) applying the second voltage and applying the third voltage comprises applying a bias voltage difference (between contacts 310 and 303) to achieve an avalanche process in the multiplication region 302.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 5, 9, 11, 14 and 18 are rejected under 35 USC § 103 as being unpatentable over Yuan as applied to claims 2 and 11 above, and further in view of US Patent Application Publication No. 2018/0190698 to Na et al. (hereinafter “Na”).
Regarding claims 3 and 11, Yuan is discussed above, it does not specifically show the incident light comprises one or more pulses of light traveling in a medium and reflected by an object, and the detection measurement comprises identifying a direct time or an indirect phase or an indirect frequency delay due to a time-of-flight of the one or more pulses of light traveling in a medium and reflected by an object.  Na discloses in paragraph [0079] the incident light comprises one or more pulses of light traveling in a medium and reflected by an object, and the detection measurement comprises identifying a direct time or an indirect phase or an indirect frequency delay due to a time-of-flight (TOF) of the one or more pulses of light traveling in a medium and reflected by [[an]] the object.  It would have been obvious to one of ordinary skill in the art at the time the invention was made for Yuan to have a detection measurement for TOF.  The rationale for doing this is the use of known technique to improve similar devices (method or product) in the same way.
Regarding claim 5 and 14, Yuan discloses in paragraph [0050] applying the second voltage and applying the third voltage comprises applying a bias voltage difference (between contacts 310 and 303) to achieve an avalanche process in the multiplication region 302.
Regarding claims 9 and 18, Yuan in view of Na discloses the claimed invention except for a thickness of the multiplication region is between 100-500 nanometers.  Yuan discloses in paragraph [0046] a thickness of the multiplication region is between 0.02 µm and 1 µm (20-1000 nanometers).  It would have been obvious to one of ordinary skill in the art at the time the invention was made for the multiplication region to be between 100-500 nanometers, since it has been held that where the general conditions of a claim are disclosed in the prior art discovering the optimum or working ranges involves only routine skill in the art.  See MPEP 2144.05.  

Claims 4, 10, 13 and 19 is/are rejected under 35 USC § 103 as being unpatentable over Yuan in view of Na as applied to claims 2 or Yuan as applied to claim 11 above, and further in view of US Patent Application Publication No. 2019/0165200 to Masini et al. (hereinafter “Masini ”).
Regarding claims 4 and 13, Yuan and Na are discussed above, they do not specifically show the detection measurement is a current value corresponding to the additional charge carriers generated by the multiplication region.  Masini illustrates in figure 2 and discloses in paragraph [0050] the detection measurement is a current value corresponding to the additional charge carriers generated by the multiplication region 203.  It would have been obvious to one of ordinary skill in the art at the time the invention was made for Yuan in view of Na or Yuan to have a current value corresponding to the additional charge carriers generated by the multiplication region.  The rationale for doing this is the use of known technique to improve similar devices (method or product) in the same way.
Regarding claims 10 and 19, Masini discloses in paragraph [0050] a material of the detection region 205 comprises germanium (Ge).

Allowable Subject Matter
Claims 6-8 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from an examiner should be directed to Primary Examiner Allan Wilson by calling 571-272-1738.  Examiner Wilson can normally be reached 8:00 AM to 2:00 PM Eastern Time Monday, Thursday and Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, go to https://www.uspto.gov and search “pair.” Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ALLAN R WILSON/           Primary Examiner, Art Unit 2897                                                                                                                                                                                             
Phone: 571-272-1738
Email: allan.wilson@uspto.gov (see MPEP 502.03 II.)
Fax: 571-273-1738